Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 1 of 11 PageID #: 75



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 MARIAN MAJKRZAK and JOANNA
 MAJKRZAK,

                                Plaintiff,
                                                           Case No.: 2:21-cv-00386
                v.

 LONG ISLAND AUTO MALL CORP. a/k/a
 ISLAND AUTO MALL and CAPITAL ONE, N.A.
 d/b/a CAPITAL ONE AUTO FINANCE,

                                Defendants.



  ANSWER AND AFFIRMATIVE DEFENSES OF CAPITAL ONE AUTO FINANCE, A
          DIVISION OF CAPITAL ONE, N.A., TO THE COMPLAINT


       Defendant, Capital One Auto Finance, a Division of Capital One, N.A., incorrectly identified

as Capital One, N.A. d/b/a Capital One Auto Finance (“Capital One”), answers the Complaint of

Plaintiffs, Marian Majkrzak and Joanna Majkrzak (“Plaintiffs”), as follows:

                             AS TO “NATURE OF THIS ACTION”

       1.      Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.

       2.      Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       3.      Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the factual allegations of this paragraph, and therefore they are denied. The remaining allegations

of this paragraph are conclusions of law to which no response is required.




                                                                                            4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 2 of 11 PageID #: 76



       4.      The allegations of this paragraph purport to characterize the Complaint, which is a

writing which speaks for itself, and Capital One denies any allegations or characterizations

inconsistent with its terms.


                               AS TO “JURISDICTION AND VENUE”

       5.      The allegations of this paragraph are conclusions of law to which no response is

required.


       6.      The allegations of this paragraph are conclusions of law to which no response is

required.

       7.      The allegations of this paragraph are conclusions of law to which no response is

required.


       8.      The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, Capital One lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of this paragraph, and

therefore they are denied.


                                        AS TO “PARTIES”

       9.      Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.

       10.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.

       11.     Admitted.

       12.     Admitted solely to the extent that Capital One was assigned a particular Retail

Installment Simple Finance Contract (“RISC”) from Loan Island Auto Mall Corp. a/k/a Island Auto


                                                 -2-
                                                                                           4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 3 of 11 PageID #: 77



Mall. The remaining allegations in this paragraph are conclusions of law to which no response is

required.

                                         AS TO “FACTS”

       13.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.

       14.     The allegations of this paragraph purport to characterize a specific RISC, which is a

writing which speaks for itself, and Capital One denies any allegations or characterizations

inconsistent with its terms. Further, Capital One lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations of this paragraph, and therefore they are denied.

       15.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       16.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       17.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       18.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       19.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       20.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.




                                                 -3-
                                                                                              4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 4 of 11 PageID #: 78



       21.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       22.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


                                  As to “First Cause of Action
                       Violation of TILA (15 U.S.C. § 1601 et seq. TILA)”

       23.     Capital One reasserts and realleges paragraphs 1 to 22 as if fully incorporated herein.

       24.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       25.     Admitted as to Capital One and it otherwise lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of this paragraph, and therefore

they are denied.


       26.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       27.     The allegations of this paragraph purport to characterize a specific RISC, which is a

writing which speaks for itself, and Capital One denies any allegations or characterizations

inconsistent with its terms.


       28.     The allegations of this paragraph purport to characterize a specific RISC, which is a

writing which speaks for itself, and Capital One denies any allegations or characterizations

inconsistent with its terms.




                                                  -4-
                                                                                               4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 5 of 11 PageID #: 79



          29.   The allegations of this paragraph purport to characterize a specific RISC, which is a

writing which speaks for itself, and Capital One denies any allegations or characterizations

inconsistent with its terms.


          30.   Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


          31.   Denied as to Capital One and it otherwise lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of this paragraph, and therefore they are

denied.


          32.   The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


          33.   The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


          34.   The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


          35.   Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


          36.   Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


          37.   Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.



                                                 -5-
                                                                                             4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 6 of 11 PageID #: 80



       38.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       39.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, Capital One admits that it was assigned

the RISC, but the remaining allegations in this paragraph are denied.


                                 As to “Second Cause of Action
                  Violations of New York MVRISA (N.Y.P.P.L § 301 et seq.)”


       40.     Capital One reasserts and realleges paragraphs 1 to 39 as if fully incorporated herein.

       41.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, Capital One lacks knowledge or

information sufficient to form a belief as to the truth of the allegations of this paragraph, and

therefore they are denied.

       42.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       43.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       44.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       45.     The allegations of this paragraph purport to characterize a specific RISC, which is a

writing which speaks for itself. Further, the allegations of this paragraph are conclusions of law to

which no response is required. To the extent these allegations are deemed factual, they are denied.




                                                -6-
                                                                                            4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 7 of 11 PageID #: 81



       46.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       47.     Denied.


       48.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


                                 As to “Third Cause Of Action
                       Deceptive Trade Practices (N.Y. Gen. Bus. Law § 349[h])”


       49.     Capital One reasserts and realleges paragraphs 1 to 49 as if fully incorporated herein.

       50.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.

       51.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       52.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       53.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       54.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       55.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.




                                                 -7-
                                                                                            4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 8 of 11 PageID #: 82



       56.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       57.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       58.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


                                 As to “Fourth Cause of Action
                             False Advertising (N.Y. Gen. Bus. Law § 350)”


       59.     Capital One reasserts and realleges paragraphs 1 to 58 as if fully incorporated herein.

       60.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.

       61.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       62.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       63.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       64.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


       65.     The allegations of this paragraph are conclusions of law to which no response is

required. To the extent these allegations are deemed factual, they are denied.


                                                 -8-
                                                                                            4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 9 of 11 PageID #: 83



                                   As to “Fifth Cause of Action
                                          Common Law Fraud”


       66.     Capital One reasserts and realleges paragraphs 1 to 65 as if fully incorporated herein.

       67.     Denied.

       68.     Denied.


       69.     Denied.


       70.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       71.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


       72.     Capital One lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph, and therefore they are denied.


                                   AFFIRMATIVE DEFENSES

       Capital One asserts affirmative defenses to the Complaint, while reserving the right to

supplement this Answer and to plead additional Affirmative Defenses if and when additional facts

become known, as follows:

                                            First Defense

       The Complaint fails to state a claim upon which relief may be granted.

                                          Second Defense

       Plaintiffs’ claims are limited in whole or in part by the “Holder Rule,” more formally known

as the “Trade Regulation Rule Concerning Preservation of Consumers’ Claims and Defenses,” as

promulgated by the Federal Trade Commission,” and all related authorities, which limit the damages,


                                                 -9-
                                                                                            4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 10 of 11 PageID #: 84



including attorney’s fees, that may be sought and recovered from Capital One to the amount the

consumer paid under the contract or RISC.

                                           Third Defense

       Plaintiffs’ claims are limited in whole or in part by the terms and conditions of the contract

or RISC.

                                           Fourth Defense

       Plaintiffs’ recovery is barred by the applicable statute of limitation.

                                            Fifth Defense

       Plaintiffs’ have not suffered an ascertainable loss.

                                            Sixth Defense

       Plaintiffs are not entitled to an award of attorneys’ fees against Capital One.

                                          Seventh Defense

       Plaintiffs are not entitled to an award of treble damages against Capital One.

                                           Eighth Defense

       Plaintiffs are not entitled to injunctive relief or a declaratory judgment against Capital One.

                                           Ninth Defense

       Plaintiffs’ claims are limited in whole or in part by the doctrines of waiver, laches and/or

estoppel.

                                           Tenth Defense

       Plaintiffs’ claims are limited in whole or in part due to Plaintiffs’ own ratification, agreement,

acquiescence and/or consent.

                                          Eleventh Defense

       Plaintiffs’ damages, to the extent they exist, are the result of the actions of third parties not

under the control of Capital One.


                                                 - 10 -
                                                                                               4962802v.1
Case 2:21-cv-00386-JS-JMW Document 11 Filed 04/16/21 Page 11 of 11 PageID #: 85



       WHEREFORE, Defendant, Capital One Auto Finance, a Division of Capital One, N.A.,

respectfully requests judgment in its favor and against Plaintiffs, Marian Majkrzak and Joanna

Majkrzak, together with an award of such other and further relief as this Court deems appropriate.

                                          By:
                                          /s/ Lijue T. Philip
                                          Andrew K. Stutzman
                                          Lijue T. Philip
                                          STRADLEY RONON STEVENS & YOUNG, LLP
                                          100 Park Avenue, Suite 2000
                                          New York, New York 10017
                                          Telephone: (212) 812-4124
                                          Facsimile: (646) 282-7180
                                          astutzman@stradley.com
                                          lphilip@stradley.com

                                          Attorneys for Defendant,
                                          Capital One Auto Finance, a Division of Capital One,
                                          N.A.
Dated: April 16, 2021




                                               - 11 -
                                                                                          4962802v.1
